      Case 4:20-cv-02260 Document 9 Filed on 09/16/21 in TXSD Page 1 of 3
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                UNITED STATES DISTRICT COURT                                   September 17, 2021
                                 SOUTHERN DISTRICT OF TEXAS                                     Nathan Ochsner, Clerk
                                      HOUSTON DIVISION

LATTIAN JAMES MOUTON,                                 §
                                                      §
        Plaintiff,                                    §
VS.                                                   §    CIVIL ACTION NO. 4:20-CV-2260
                                                      §
ED GONZALEZ,                                          §
                                                      §
        Defendant.                                    §

                                 MEMORANDUM AND ORDER

       At all times relevant to this case, Lattian James Mouton was an inmate in the Harris

County Jail. He filed suit under 42 U.S.C. ' 1983 alleging that Harris County has violated his

constitutional rights by denying him bail, and by exposing him to Covid-19 in the county jail.

Defendant Ed Gonzalez, the Harris County Sheriff, moved for summary judgment.                   Mouton did

not respond to the motion.       Based on the pleadings, the motion, the record, and the applicable

law, Gonzalez’s motion is granted.

I.     Background

       At the time he filed his complaint, Mouton was in the Harris County Jail awaiting trial on

a felony charge.      His complaint alleges that Harris County’s bail practices for individuals

charged with felonies are unconstitutional, and that the Harris County Jail has failed to take

adequate safety measures to protect inmates from Covid-19.               The complaint seeks Mouton’s

release on a personal recognizance bond.            Mouton was released from the Harris County Jail

shortly after filing his complaint. Motion for Summary Judgment (Doc. # 8), Exh. 4.

II.    Standard of Review

       Summary       judgment    is   appropriate     if   Athe   pleadings,   depositions,    answers       to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no


1/3
       Case 4:20-cv-02260 Document 9 Filed on 09/16/21 in TXSD Page 2 of 3




genuine issue as to any material fact@ and therefore judgment is appropriate as a matter of law.

Fed. R. Civ. P. 56(c). In considering a motion for summary judgment, the Aevidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.@

Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).          Once the movant presents evidence

demonstrating entitlement to summary judgment, the nonmovant must present specific facts

showing that there is a genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986).

               If the movant . . . meet[s] th[e] burden [of demonstrating the
               absence of a genuine issue of material fact], the nonmovant must
               go beyond the pleadings and designate specific facts showing that
               there is a genuine issue for trial.

               This burden is not satisfied with some metaphysical doubt as to the
               material facts, by conclusory allegations, by Aunsubstantiated
               assertions, or by only a scintilla of evidence. We resolve factual
               controversies in favor of the nonmoving party, but only when there
               is an actual controversy, that is, when both parties have submitted
               evidence of contradictory facts. We do not, however, in the
               absence of any proof, assume that the nonmoving party could or
               would prove the necessary facts.

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal quotation

marks omitted).

III.   Analysis

       AUnder Article III of the Constitution this Court may only adjudicate actual, ongoing

controversies.@ Honig v. Doe, 484 U.S. 305, 317 (1988). AMootness has two aspects: >when the

issues presented are no longer Alive@ or the parties lack a legally cognizable interest in the

outcome.=@   United States Parole Comm'n v. Geraghty, 445 U.S. 388, 396 (1980) (quoting

Powell v. McCormack, 395 U.S. 486, 496(1969)). AIf a dispute has been resolved or if it has

evanesced because of changed circumstances, including the passage of time, it is considered




2/3
        Case 4:20-cv-02260 Document 9 Filed on 09/16/21 in TXSD Page 3 of 3




moot.     With the designation of mootness comes the concomitant designation of non-

justiciability.@   American Med. Ass'n v. Bowen, 857 F.2d 267, 270 (5th Cir. 1988)(citations

omitted).     Because Mouton is no longer incarcerated in the Harris County Jail, his prayer for a

personal recognizance bond to bring about his release from the jail is moot.

IV.      Conclusion

         For the foregoing reasons, the defendant’s motion for summary judgment (Doc. # 8) is

GRANTED and this case is dismissed as moot.

         It is so ORDERED.

         SIGNED on this 16th day of September, 2021.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




3/3
